DETAILED ACTION
This office action is responsive to the amendment filed June 22, 2021. By that amendment, claims 1, 9, 11, 13, 19 and 20 were amended; and claims 8, 12 and 18 were canceled. Claims 1-7, 9-11, 13-17, 19 and 20 stand pending. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 under 35 USC 102/103 in view of Sinha (US 2013/0238036 A1), or Sinha combined with other references, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The newly presented rejections were necessitated by the amendment of June 22, 2021. 
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Claim 10 teaches a “helical groove” which limitation lacks antecedent basis in the specification.
Examiner presumes this may be referring to slot 38 of figs. 3 and 4. If so, it is requested that the terminology of the claims correlate to the disclosure of the specification. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7, 9-11, 13-17, 19 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 1 and 11 now require that the shoulder abut the bone “without countersinking”. There is no original disclosure of the shoulder abutting the exterior surface of the bone “without countersinking”. Each and every use of the term “countersink” in the originally filed disclosure relates to ability of the device to be countersunk. It is not clear that the screw is ever inserted without being countersunk into the bone, and, arguably the only disclosure for such is at figs. 19 and 20. It is unclear at the embodiment of figs. 19/20 that a bottom-most tapered portion (near marking 235) is not capable of being countersunk into the bone by application of 
Claims 10 and 20 require features which are considered to be new matter in that they are a combination of features in different disclosed embodiments which were never shown in a single embodiment. The claim requires “at least one helical groove” which examiner has best understood to be the grooves 38 of figs. 3, 4 and 5 (“another exemplary embodiment” as at [0014-15]). Those figures fail to demonstrate any threads in the inner bore of the outer sleeve which would be designed to correspond to threads 18 which are required to meet claims 1 or 11  “threadedly engaged” limitation of line 8. Therefore, no embodiment including both threads and grooves, this combination of features is considered to be new matter. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Asnis et al. (US 5,217,462) in view of Gianuzzi (US 5,234,299).
Regarding claims 1-3 and 9, Asnis teaches

inserting as a single unit a compression screw in the first bone portion and the second bone portion as in fig. 11 (col. 5, lines 33-41). The compression screw has a proximal portion down in fig. 1 and a distal portion up in fig. 1, comprising an outer sleeve 42, having an outer surface 50 and inner bore 46, and an inner bone screw 22, the outer sleeve 42 having a non-threaded head 52 which defines a shoulder radially and continuously extending around a circumference of the outer sleeve at the proximal portion, and the inner bone screw 22 being threadedly engaged with the outer sleeve in the inner bore 46 as can be seen at fig. 3 (threads 24 and 48 interact), a lower surface of the shoulder of 52 extending radially so as to abut an exterior surface of the first bone (as at fig. 13); and 
rotating the outer sleeve of the inserted compression screw as at fig. 12 (col. 5, lines 42-50) to move the inner bone screw toward the outer sleeve while the lower surface of the shoulder of 52 is abutting the exterior surface of the first bone without countersinking as can be seen in figs. 11 and 12, thereby reducing the gap between the first bone portion and the second bone portion (compare figs. 11 and 12), 
wherein the outer surface of the outer sleeve 42 is entirely non-threaded. 
Asnis additionally teaches use of plates or washers as at col. 6, lines 25-27, which provides additional evidence that Asnis does not intend the implant to be countersunk into the bone. 

Gianuzzi teaches a fastener as at fig. 14 including an outer sleeve 31 and an inner screw 34 which threadedly interacts with the outer sleeve (as by tapping the sleeve, col. 9, lines 42-45). The outer sleeve includes at least one cutting flute T1/P1 at a distal end thereof capable of use in drilling a round hole into the workpiece. 
It would have been obvious to one with ordinary skill in the art at the time of the invention to add cutting flutes T1/P1 to the Asnis device on distal end of portion 44 as in Gianuzzi. One would have done so in order to permit use of portion 44 as a drill to form a round hole in the patient bone. One would have done so in order to eliminate the additional step of ‘overdrilling’ as at fig. 10 of Asnis, since the device would then be able to conduct that step on its own during insertion. Doing so would have reduced the number of tools used during the surgical procedure, and simplified setup and sterilization procedures before and after the procedure. 
Regarding claims 4 and 5, examiner takes the position that the inner bone screw includes a distal threaded portion 26, a proximal threaded portion 24, and a non-threaded portion therebetween at the point where the size steps down along the shank (at the junction of the two threads as in fig. 1). The threadings are positioned as claimed in fig. 13. 
Regarding claim 6, the limitations of claim 4 were suggested by the combination of Asnis and Gianuzzi, but the combination fails to suggest the claimed dimensions of the inner bone screw. 

It would have been obvious to one with ordinary skill in the art at the time of the invention to form the non-threaded portion of the combination device of various diameters, including reduced relative to the proximal threaded portion as a matter of design choice; or alternatively, as a matter of optimization of the device for particular structural material properties (e.g. flexibility), or optimization for particular patient anatomies. 

Claims 11, 13-16 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Asnis et al. (US 5,217,462) in view of Gianuzzi (US 5,234,299) and Lichty (US 4,456,005).
Regarding claims 11, 13 and 19, Asnis teaches a method for applying compression between a first bone portion and a second bone portion having a gap therebetween as in figs. 9-13, the method comprising: 
Serial No. 16/110,363Page 3 of 9inserting as a single unit a compression screw as in fig. 11 (col. 5, lines 33-41). The compression screw has a proximal portion (down in fig. 1) and a distal portion (up in fig. 1) and includes an outer sleeve 42 and an inner bone screw 22, the outer sleeve 42 having an outer surface 50, an inner bore 46, and a non-threaded head 52 which defines a shoulder radially and continuously extending around a circumference of the outer sleeve 42 at the proximal portion, and the inner bone screw 22 being threadedly 
rotating the outer sleeve 42 of the inserted compression screw in a first direction as at fig. 12 (col. 5, lines 42-50) to move the outer sleeve toward the inner bone screw while the lower surface of the shoulder 52 is abutting the exterior surface of the first bone without countersinking such that the gap between the first and second bone portions is reduced (compare figs. 11 and 12) and the outer sleeve below the shoulder is positioned within the first bone portion and the inner bone screw is positioned within the first bone portion, the second bone portion, and across the gap as in fig. 11; and 
wherein the outer surface of the outer sleeve is entirely non-threaded. 
Asnis additionally teaches use of plates or washers as at col. 6, lines 25-27, which provides additional evidence that Asnis does not intend the implant to be countersunk into the bone. 
Asnis fails to teach the outer sleeve including at least one cutting flute at a distal portion; or the step of removing the compression screw by rotating the outer sleeve in a second direction. 
Gianuzzi teaches a fastener as at fig. 14 including an outer sleeve 31 and an inner screw 34 which threadedly interacts with the outer sleeve (as by tapping the sleeve, col. 9, lines 42-45). The outer sleeve includes at least one cutting flute T1/P1 at a distal end thereof capable of use in drilling a round hole into the workpiece. 
It would have been obvious to one with ordinary skill in the art at the time of the invention to add cutting flutes T1/P1 to the Asnis device on distal end of portion 44 as in 
The combination continues to fail to teach the step of removal of the compression screw. 
Lichty teaches a method of insertion of a compression screw across a fracture; and teaches that it is known to remove the device upon healing of the fracture (abstract). 
It would have been obvious to one with ordinary skill in the art at the time of the invention to remove the combination device from the patient’s bone upon healing of the fracture as taught by Lichty in order to leave fewer surgical components in a patient’s body after successful surgery and healing. It is considered clear that rotation of the combination device in a reversed direction is at least one portion of a removal procedure of the combination device. It is examiner’s position that removal of the combination device would be capable of being carried out with the same tools used for insertion and it is inherent that the outer sleeve would be removed in order for removal of the compression screw from the bone. 
Regarding claims 14 and 15, examiner takes the position that the inner bone screw includes a distal threaded portion 26, a proximal threaded portion 24, and a non-threaded portion therebetween at the point where the size steps down along the shank 
Regarding claim 16, the limitations of claim 14 were suggested by the combination of Asnis and Gianuzzi, but the combination fails to suggest the claimed dimensions of the inner bone screw. 
Allowable Subject Matter
Claims 7 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The claim cannot be allowed until such time as the outstanding rejection under 35 USC 112(a) is overcome. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Bates whose telephone number is (571)270-7034.  The examiner can normally be reached Monday through Friday, 10AM-6PM
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Tom Sweet, at (571)272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID W BATES/Primary Examiner, Art Unit 3799